PER CURIAM.
This is an action in lieu of prerogative writs. Defendant Zoning Board of Adjustment of the Borough of Metuchen appeals from a judgment entered by the Superior Court, Law Division, reversing its denial of the application of plaintiff New Brunswick Cellular Telephone Company for a variance from the height requirements of the Borough’s zoning ordinance.
Plaintiffs development plan for the construction of a cellular communications facility includes an 83-foot-high monopole. The height limitation applicable to the light industrial zone of the Borough in which the facility is to be located is 35 feet. The Law Division concluded that the denial of plaintiffs variance application for this conditional use was arbitrary, capricious and unreasonable. It therefore reversed the denial and remanded to the Board with directions to approve the application subject to such reasonable conditions as may be imposed upon or agreed to by the applicant and subject to site plan approval.
We affirm the judgment of the Law Division substantially for the reasons set forth in Judge Wolfson’s cogent and detailed written opinion filed January 29,1997.